MEMORANDUM **
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioner’s second motion to reopen based on a possible change in immigration law proposed by the President of the United States because the motion to reopen was numerically barred and did not meet any of the regulatory exceptions. See 8 C.F.R. § 1003.2(c)(2), (3); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (the court reviews the BIA’s denial of a motion to reopen for an abuse of discretion). Accordingly, this petition for review is denied.
Petitioner’s motion to stay voluntary departure is denied because the court lacks jurisdiction to grant a motion for a stay of voluntary departure filed after the departure period has expired. See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir.2004). All other pending motions are denied as moot.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.